Citation Nr: 0931129	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-34 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1942 to 
January 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  

The Veteran's service treatment and personnel records are not 
available and are presumed destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC), although one 
service treatment report is contained in the claims file, 
which demonstrates that the Veteran was treated for an 
ingrowing nail on the right great toe in March 1943.  The 
Court of Appeals for Veterans' Claims (Court) has noted that 
when "VA is unable to locate a claimant's records, it should 
advise him to submit alternative forms of evidence to support 
his claim and should assist him in obtaining sufficient 
evidence from alternative sources."  Washington v. 
Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).  In a January 2004 
response to a request for the Veteran's service treatment 
records, the NPRC notified the RO that the record was fire 
related and there were no available service treatment records 
thereby indicating that the clinical records could not be 
reconstructed.  

By a September 2007 action, the Board remanded the case for 
further development, including: a request to the NPRC to 
conduct a search for any and all records, medical and 
personnel, from December 1942 to January 1946; a request to 
the Surgeon General, Department of the Army (ARPERCEN) for 
any information regarding the Veteran; a request to the 
Veteran, through his representative, for all of the 
information regarding the names and addresses of any military 
hospitals, to specifically include the military hospital at 
Camp Lee, Virginia, where he received treatment for an 
ingrowing toenail; and a notice to the Veteran of the 
probative value of lay statements and have him obtain them, 
if possible.  Pursuant to the Board's September 2007 remand, 
the RO requested from the NPRC any available service 
treatment records, service dental records, service personnel 
records and Surgeon General's Office records.  In a September 
2007 response, the NPRC reported again that the record was 
fire related and that no service treatment records, service 
personnel records or Surgeon General's Office records 
available.  As no records were available, further attempts to 
obtain such would be futile.  

The Veteran and his representative were also sent a letter in 
May 2009 requesting any information regarding the names and 
addresses of any military hospitals, to specifically include 
the military hospital at Camp Lee, Virginia, where the 
Veteran received treatment for an ingrowing toenail.  This 
notice also advised him of the probative value of lay 
statements and have him obtain them if possible.  Although 
the evidence of record demonstrates that the information was 
sent to the Veteran's correct address of record, the letter 
was returned to the sender.  A June 2009 Supplemental 
Statement of the Case was sent to the Veteran informing him 
of the previous development undertaken and of the return of 
the May 2009 letter.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
and to obtain any and all information pertaining to the 
Veteran active service.  Specifically, the information and 
evidence that have been associated with the claims file 
includes an enlisted record and report of separation, a 
separation qualification record, a certificate signed by 
President Truman, a record of service from a World War II 
book and the Veteran's contentions.  A VA examination has not 
been conducted in this case.  

The Veteran contends that his hearing became impaired during 
World War II and that he sustained acoustic trauma during 
this time.  

The Veteran submitted a Certificate signed by President 
Truman and addressed to the Veteran as well as a record of 
service from a World War II book, both of which indicate that 
he served in the Armed Forces during World War II.  

An enlisted record and report of separation indicates that 
the Veteran served during World War II, was stationed in 
Northern France and Rhineland and his military occupational 
specialty (MOS) was that of a truck driver, light.  A 
separation qualification record reflects that while working 
as a truck driver, light, in service, the Veteran's duties 
included: driving trucks to transport personnel, supplies and 
equipment; checking the operation of lights, breaks, steering 
mechanism, and other operating parts making such roadside 
repairs as were necessary; servicing, cleaning and 
lubricating vehicles; repairing flat tires; knowing civilian 
and military traffic regulations, convoy rules and road 
discipline; and the ability to drive at night during 
blackouts and over all types of terrain.  This form also 
indicated that all these duties were performed in Europe.

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to his symptomatology, 
particularly, his problems with hearing and tinnitus both at 
the time of his active service and subsequently thereafter, 
however, he is not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board also finds that the Veteran's statements of 
exposure to acoustic trauma in service are supported by the 
evidence of record, namely, the enlisted record and report of 
separation and separation qualification record, which 
indicate the duties associated with his MOS possibly 
subjected the Veteran to noise exposure while stationed in 
Europe, particularly in France, during World War II and 
working with mechanics.  

In considering the evidence indicating exposure to loud noise 
in service, lay evidence of current symptoms of hearing loss 
and tinnitus and the Veteran's lay statements of a continuity 
of symptoms since his active service, a VA examination is 
necessary to obtain an opinion as to whether the Veteran's 
has a current hearing loss disability and tinnitus which are 
related to or were aggravated by his military service.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current nature and etiology of his 
bilateral hearing loss and tinnitus.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for the disabilities 
found.  The examiner should also express 
an opinion as to the following:  

(a).  Whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's current hearing loss is 
related to his active service, to include 
as due to noise exposure during active 
service and considering the Veteran's 
subjective complaints of hearing 
impairment active service.  A complete 
rationale for any opinions should be 
provided.

(b).  Whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's current tinnitus is related 
to his active service, to include as due 
to noise exposure during active service 
and considering the Veteran's subjective 
complaints of hearing impairment in active 
service.  A complete rationale for any 
opinions should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
